Citation Nr: 0636638	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-28 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease. 
 
2. Entitlement to service connection for gastritis with 
epigastric pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to March 
1989.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decisions of the 
VA Regional Office (RO) in Winston-Salem, North Carolina that 
have continued to deny service connection for 
gastroesophageal reflux disease and gastritis with epigastric 
pain.

The veteran was afforded a personal hearing in July 2004 
before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.

These issues were remanded for further development in a 
decision of the Board dated in December 2004.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After review of the record, the Board finds that further 
development is warranted in this instance.  Specifically, the 
record reflects that the veteran was seen as an outpatient at 
a military facility in June 1990 with abdominal complaints.  
An impression of epigastric pain secondary to 
gastroesophageal reflux exacerbated by use of Motrin and 
Elavil was provided at that time.  Following evaluation, he 
was admitted to Womack Army Community Hospital that same 
month and underwent esophagogastroduodenoscopy (EGD) followed 
by impressions of normal endoscopy and possible 
gastroesophageal reflux.  Received in July 2006 but dated in 
July 1990 was a partial discharge summary from the same 
facility showing that the veteran had been referred for 
evaluation of chronic and recurrent epigastric pain.  
Following examination, the examiner found that abdominal pain 
could possibly be related to uncomplicated gastroesophageal 
reflux which could have been exacerbated by the appellant's 
medications, to include tricyclic antidepressants and 
nonsteroidal anti-inflammatory agents.  In an accompanying 
statement dated in July 2006 statement, the veteran related 
that he was still bothered by reflux.  He said that he felt 
that medication he had been prescribed had contributed to his 
condition.  

Review of the record discloses that service connection for 
gastroesophageal reflux disease and gastritis with epigastric 
pain has only been denied as directly related to service.  
However, the above evidence appears to suggest that the 
veteran's gastrointestinal symptoms may be related to 
medications he has been described for psychiatric and 
orthopedic disabilities.  Service connection is in effect for 
disabilities that include major depression with somatoform 
pain disorder and a host of musculoskeletal disabilities.  
The Board thus finds that it is necessary to address whether 
or not service connection may be granted on a secondary basis 
(38 C.F.R. § 3.310 (2006)), or for aggravation to a non-
service-connected disorder pursuant to Allen v. Brown, 7 Vet. 
App. 439, 448-449 (1995) before final disposition of the 
issues on appeal.  Therefore, a current VA examination is 
warranted to address to this aspect of the appeal.  

The record reflects that the RO has sent various Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) (VCAA) notice letters to the veteran with 
respect to the issues on appeal, most recently in March 2005.  
However, none specifically addresses gastroesophageal reflux 
disease and gastritis with epigastric pain as secondary to 
service-connected disabilities or medication taken therefor.  
The VCAA and its implementing regulations require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits, as well as 
specific notice regarding information or evidence required to 
substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran must therefore be given 
the required notice with respect to the claims for service 
connection on a secondary basis.  Accordingly, the case must 
be remanded in order to comply with the statutory 
requirements of the VCAA.  

Additionally, the record indicates that the veteran continues 
to receive treatment for gastroesophageal disability.  In 
correspondence received in July 2004, he stated that he had 
been treated at the VA Medical Center in Fayetteville, North 
Carolina for symptoms associated with the claimed disorders.  
The Board observes that VA clinic notes dating through March 
2002 are of record.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court of Appeals for Veterans Claims (Court) held 
that when VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, such documents are thus constructively part of the 
record before the Secretary and Board, even where they are 
not actually before the adjudicating body.  The claims folder 
thus indicates that relevant evidence in support of the 
veteran's claims may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pertinent outpatient treatment records dating from April 2002 
should be requested and associated with the claims folder. 

Finally, since the most recent supplemental statement of the 
case dated in March 2006, the veteran submitted potentially 
pertinent evidence pertaining to the claims on appeal with 
the submission of a July 1990 military facility discharge 
summary received in July 2006. The veteran did not submit a 
waiver of initial review of such by the RO.  Due process thus 
requires that this case be returned to the RO for a 
supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2006), and any other legal precedent 
are fully complied with and satisfied.  
The veteran should specifically be told 
what is required to substantiate the 
claims of service connection for 
gastroesophageal disorders as secondary 
to service-connected disabilities or 
medication prescribed therefor.  The RO 
must notify the appellant of what part 
of such evidence he should obtain and 
what part the RO will attempt to obtain 
on his behalf.  He should also be told 
to provide any evidence in his 
possession that is pertinent to his 
claims. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The veteran should be contacted and 
requested to identify any recent and/or 
additional healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him for gastroesophageal 
reflux disease and gastritis since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  Such treatment 
records should be requested directly 
from the healthcare providers, if not 
already of record.

3.  All outpatient and inpatient 
records dating from April 2002 should 
be requested from the VA Fayetteville, 
North Carolina facility and associated 
with the claims folder.

4.  Following a reasonable period of 
time for the receipt of information 
requested above, the appellant should 
be scheduled for an examination by a VA 
specialist in 
gastroesophageal/gastrointestinal 
disorders to determine the current 
diagnoses and etiologies of the 
disabilities claimed on appeal, and for 
an opinion as to whether or not they 
are related to service or service-
connected disability.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The claims file 
and a copy of this remand should be 
made available to the physician 
designated to examine the appellant.  A 
comprehensive clinical history should 
be obtained.  Based on a thorough 
review of the evidence of record, 
including the veteran's service medical 
records, the examiner should provide an 
opinion, with complete rationale, as to 
1) the medical probability that the 
veteran now has gastroesophageal reflux 
disease and/or gastritis with 
epigastric pain that are of service 
onset.  The examiner should indicate 
whether it is at least as likely as not 
that both or either of the claimed 
disabilities may be traced back to 
service.  2)  An opinion should also be 
provided as to whether or not the 
veteran has any gastrointestinal 
disorder that has been caused or has 
been made worse by already service-
connected disability or medication 
prescribed for such (i.e., psychiatric 
and/or orthopedic disabilities).  The 
findings and a well-rationalized 
opinion should be set forth in detail.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that the 
requested development has been 
completed in full.  If the examination 
report does not include answers to the 
questions presented or fully detailed 
descriptions of pathology, the report 
must be returned to the examiner for 
corrective action. See 38 C.F.R. § 4.2 
(2006).

6.  After any further development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, the 
appellant should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



